—Order unanimously reversed on the *1018law without costs and petition dismissed. Memorandum: The court’s finding that respondent "failed to provide proper professional treatment and therapy for the child, Josephryan, as recommended by his counselors” is not supported by the record. Josephryan’s treating psychologist testified that, although the interval between his visits with Josephryan in December 1987 and March 1988 was greater than he felt was desirable, he did not know whether that interval was attributable to his busy schedule or to respondent’s failure to make an appointment for her son. The treating psychologist testified that, from March 1989 to the date of the hearing in August 1989, he had been seeing Josephryan at the appropriate frequency. We therefore conclude that, contrary to petitioner’s argument on appeal, the proof of respondent’s failure to provide Josephryan with adequate medical care within the meaning of Family Court Act § 1012 (f) (i) (A) was insufficient to sustain the petition (cf., Matter of Kevin J., 162 AD2d 1034; Matter of T. D. Children, 161 AD2d 464). (Resubmission of Appeal from Order of Cattaraugus County Family Court, Newman, J. — Neglect.) Present — Denman, P. J., Pine, Lawton, Fallon and Davis, JJ.